Citation Nr: 1647686	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, type II.  The Veteran timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's service personnel records indicate that he served aboard the U.S.S. Brush (DD-745) from February 7, 1968 to May 13, 1969, and aboard the U.S.S. Arnold J. Isbell (DD-869) from May 19, 1969 to September 30, 1969.

The Veteran's claim was last adjudicated in a November 2012 supplemental statement of the case.  Since that last adjudication, the Veteran has submitted at least two sets of copies of the U.S.S. Brush (DD-745)'s deck logs from December 1968 and January 1969.  There is also a September 2013 response from the Joint Services Records Research Center (JSRRC) in the claims file.  

The AOJ has not readjudicated the Veteran's claim in a supplemental statement of the case since that time.  The Board does note, however, that the AOJ did deny service connection for diabetes mellitus in a September 2016 rating decision; however, at least one set of the deck logs and a letter from the National Archives was submitted after that readjudication without a waiver of jurisdiction.  

Regardless, it does not appear that any attempt to obtain all relevant information regarding the U.S.S. Arnold J. Isbell, including the deck logs for the Veteran's period of service, has been undertaken.  Moreover, it only appears that deck logs from the U.S.S. Brush have been obtained for 2 months of the Veteran's nearly 17 months of service aboard that vessel.  Thus, there appears to be outstanding relevant records pertinent to the Veteran's claim in this case which may aid in the substantiation of his claim.  

Additionally, during the pendency of this appeal, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) instructed VA to better define the difference between offshore waters and inland waterways, including particularly bays and harbors.  

VA now defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  

Conversely, offshore waters are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  The following areas have specifically been determined as offshore waters: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  See VBA Manual M21-1, IV.ii.1.H.2 (Updated February 5, 2016).

It does not appear that the AOJ has considered this change in definition of inland waterways with regards to this case.  

Furthermore, the Board has reviewed the deck logs submitted, the two letters from the National Archives dated October 2016 and May 2015, as well as the JSRRC response in September 2013.  While it appears that the U.S.S. Brush's deck logs indicate stops in clearly defined offshore waters of Da Nang and Vung Tau harbors and Cam Ranh Bay, there are several other places which have not been clearly defined as either inland waterways or offshore waters.  These areas include, but are not limited to: Points Joey and Kim, Vung An Thoi, Dong Thai, and the Corps II area.  Also, it appears that on October 2, 1968, the U.S.S. Brush "entered inside the 12-mile limit which is the boundary between internal and international waters."  See National Archives Letter, October 5, 2016.

As noted in section IV.ii.1.H.2.c of the M21-MR1 Adjudication Manual, VA staff is not authorized to independently determine that any particular coastal feature, such as bay, harbor, or inlet, is an inland waterway.  VA staff "unclear on the status of a particular body of water may, in accordance with established procedures, submit the claim to Compensation Service for administrative review."  It does not appear that such development has been done in this case.  

Consequently, in light of the need to obtain the above noted additional information respecting the U.S.S. Brush and the U.S.S. Arnold J. Isbell, the ambiguity of some coastal aspects noted in the deck logs associated with the claims file respecting inland waterways versus offshore waters, and because of the lack of a waiver in this case, the Board finds that a remand of this case is necessary at this time.  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Arnold J. Isbell (DD-869) from May 1969 through September 1969.  Any documents obtained should be associated with the claims file.  If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service on the ship while it was in the official waters of the Republic of Vietnam has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

2.  Through appropriate sources, attempt to obtain all relevant documents, specifically including deck logs, of the U.S.S. Brush (DD-745) from February 1968 through May 1969.  Any documents obtained should be associated with the claims file.  If this directive must be accomplished by submitting multiple requests for smaller periods of time, all such smaller requests must be made to ensure that the entire time period of the Veteran's service on the ship while it was in the official waters of the Republic of Vietnam has been requested.

If any of the above records do not exist, have been destroyed, or are otherwise unavailable and further attempts to obtain those records would be futile, a memorandum of unavailability should be associated with the claims file and the Veteran should be so notified.

3.  After obtaining those records, associate with the claims file any memoranda or official findings regarding any noted coastal features or bodies of water implicated by the U.S.S. Brush and U.S.S. Arnold J. Isbell's deck logs during the Veteran's period of service aboard those vessels, and/or in the September 2013 JSRRC response or the May 2015 and October 2016 letters from the National Archives, in accordance with the M21-MR1 provisions, particularly section IV.ii.1.H.2.c of the Adjudication Manual.

4.  Obtain any and all VA treatment records from the Shreveport VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

5.  Ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

